Affirmed and Memorandum Opinion filed April 14, 2020.




                                      In The

                Fourteenth Court of Appeals
                              NO. 14-19-00846-CV


                    IN THE MATTER OF A.J.F., A CHILD


                On Appeal from the County Court at Law No. 2
                          Galveston County, Texas
                     Trial Court Cause No. 19-JV-0251

                    MEMORANDUM OPINION

      In this accelerated appeal, A.J.F., a minor, challenges the juvenile court’s
order waiving its exclusive original jurisdiction over the felony retaliation charge
against him and transferring him to a criminal district court for trial as an adult.
The State moved for the juvenile court to waive its jurisdiction pursuant to Texas
Family Code section 54.02(m), and the juvenile court granted the motion. In a
single issue, A.J.F. contends that the evidence presented at the hearing on the
motion was insufficient to support a finding of probable cause. The State asserts
that there was no requirement of a probable cause finding under section 54.02(m).
We agree with the State and affirm the trial court’s order.

                                              Discussion

      A.J.F. has been charged with the felony offense of retaliation under Texas
Penal Code section 36.06(a), based on an incident in which he allegedly threatened
a juvenile detention officer while in a holding cell. Tex. Penal Code
§ 36.06(a)(1)(A), (c).1 As indicated, the State filed a motion requesting that the
juvenile court waive its jurisdiction and transfer the case to a criminal district court
pursuant to Family Code section 54.02(m). That section provides as follows:

      (m) Notwithstanding any other provision of this section, the juvenile
      court shall waive its exclusive original jurisdiction and transfer a child
      to the appropriate district court or criminal court for criminal
      proceedings if:
                (1) the child has previously been transferred to a district court
                or criminal district court for criminal proceedings under this
                section, unless:
                        (A) the child was not indicted in the matter transferred by
                        the grand jury;
                        (B) the child was found not guilty in the matter
                        transferred;
                        (C) the matter transferred was dismissed with prejudice;
                        or
                        (D) the child was convicted in the matter transferred, the
                        conviction was reversed on appeal, and the appeal is
                        final; and
                (2) the child is alleged to have violated a penal law of the grade
                of felony.
      1
          The relevant portion of section 36.06(a) provides:
      (a) A person commits an offense if the person intentionally or knowingly harms
      or threatens to harm another by an unlawful act:
                (1) in retaliation for or on account of the service or status of another as a:
                        (A) public servant . . . .

                                                     2
      After a hearing on the State’s motion, the juvenile court entered an order
waiving its exclusive original jurisdiction and transferring the case to a criminal
district court. In the order, the trial court found, among other things, that (1) A.J.F.
had been properly served and was accused of a felony offense (retaliation); (2) the
court had previously waived its exclusive original jurisdiction in another felony
case against A.J.F. (aggravated robbery) and that case was still pending in the
criminal district court to which it was transferred; and (3) under the circumstances,
waiver of the juvenile court’s jurisdiction was mandatory pursuant to section
54.02(m). During the hearing, the juvenile court admitted two witness statements
as well as other documents and took judicial notice of the court’s file.

      As mentioned, in his sole issue, A.J.F. asserts that the evidence was
insufficient to support a finding of probable cause on each element of the charged
offense. Specifically, A.J.F. asserts that the evidence failed to support probable
cause regarding three different elements: that he was the alleged perpetrator, the
complainant was a public servant, and a causal connection existed between the
alleged threat and the status or service of the public servant. See Tex. Penal Code §
36.06(a)(1)(A); see also Cada v. State, 334 S.W.3d 766, 770 (Tex. Crim. App.
2011) (discussing the elements of retaliation).

      Family Code section 54.02 provides three mechanisms through which a
juvenile court may waive its exclusive original jurisdiction over a child accused of
a crime: subsections (a) and (j) authorize discretionary waiver and transfer under
certain specified circumstances and subsection (m) mandates waiver and transfer
under certain specified circumstances. See Tex. Fam. Code § 54.02(a), (j), (m); In
Matter of J.W.W., 507 S.W.3d 408, 414–15 (Tex. App.—Houston [1st Dist.] 2016,
no pet.). Subsections (a) and (j) expressly require the court to determine whether
there is probable cause to believe that the child committed the offense alleged. See

                                           3
Tex. Fam. Code § 54.02(a)(3), (j)(5). Subsection (m) just as clearly contains no
such requirement. J.W.W., 507 S.W.3d at 417. See generally Arteaga v. State, 521
S.W.3d 329, 334 (Tex. Crim. App. 2017) (explaining that we construe statutes
according to their plain meaning unless such construction would lead to absurd
results).

       Because the statute pursuant to which the trial court waived its exclusive
original jurisdiction and transferred A.J.F. to the district court did not require a
finding on probable cause, whether the evidence would have supported such a
finding in this case is of no moment. A.J.F. does not otherwise challenge the trial
court’s order. Finding no merit in A.J.F.’s argument, we overrule his sole issue.

       We affirm the trial court’s order.




                                        /s/       Frances Bourliot
                                                  Justice



Panel consists of Justices Bourliot, Hassan, and Poissant.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                              4